106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Artha DAVIS, Plaintiff-Appellant,v.Janet RENO, Attorney General, U.S. Department of Justice,Defendant-Appellee.
No. 96-1398.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-94-2755-JFM)
Henderson J. Brown IV, LAW OFFICES OF HENDERSON J. BROWN IV, Upper Marlboro, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Odessa P. Jackson, Assistant United States Attorney, Greenbelt, Maryland, for Appellee.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
James Artha Davis appeals from the district court's order granting summary judgment for the Defendant on his Title VII claim alleging racial discrimination and retaliation.  Specifically, Davis alleged that he was denied a promotion based upon impermissible considerations of race and national origin and that he suffered reprisals for bringing administrative complaints.  Davis appeals the district court's order only as to the failure to promote claim.  We affirm.


2
We find that the facts of this case are insufficient to prove Davis's failure to promote claim.  Davis argues that the reasons advanced by his employer for failing to promote him were fabricated and not considered by the employer at the time of decision.  This argument is without merit.  Accordingly, we find that Davis is unable to prevail on his failure to promote claim.  See Price Waterhouse v. Hopkins, 490 U.S. 228, 244-45 (1989) (providing standard for mixed motive analysis);  see also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) (providing standard for prima facie case of discriminatory failure to hire or promote).


3
We therefore affirm the district court's grant of summary judgment for the Defendant.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.